DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-9, 11-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US PGPUB 2019/0148011 A1; hereinafter "Rao").

Claim 1 recites:
a method for a classification-dependent user interface in ultrasound imaging with an ultrasound scanner (Rao teaches of an “ultrasound scanner or image processor implements a next act in the workflow based on the segmentation and/or classification of the object;” see ¶ [0064]), the method comprising:
scanning a patient with the ultrasound scanner (Rao discloses “the ultrasound scanner scans an internal region of a patient with an ultrasound transducer. The ultrasound scanner generates ultrasound images of the patient. The images are generated by scanning the patient,” see ¶ [0022] & FIG. 1, element 26);
classifying, by the ultrasound scanner, content of an image from the scanning (Rao discloses “[I]dentify object with Machine-learnt Classifier,” see ¶ [0031] & FIG. 1, element 30, 32); 
assigning (Act 38, see ¶ [0064]-[0075], includes “showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0074]-[0075]) of the user interface (the list is shown on the user interface, see Rao ¶ [0075]), the “The workflow includes a branch of steps to be performed upon detection of the abnormality,” see Rao ¶ [0074], i.e. the step of showing the list is based on the detected abnormality, i.e. anatomy, and “[T]he user may confirm proper placement, measurement or other information as part of the step,” see ¶ [0079]-[0080]); 
placing a Doppler gate or region of interest for flow imaging in response to user input with the user input element (Act 38 encompasses “a Doppler gate is positioned based on the identification and location,” see Rao ¶ [0066] & [0072], and “[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user” (emphasis added), see ¶ Rao[0074]-[0075]; it should be appreciated that the step may also be manual as intimated by Rao, discussed below), the user input selecting a selection using the “showing a list of measurements that could be performed on the user interface for selection by the user” (emphasis added), see Rao ¶ [0075]; i.e. the act of selecting by the user corresponding to the user input selecting an option from the list); and 
imaging flow with the Doppler gate or region of interest as placed (Rao discloses “[T]he position, boundary, and/or size of the object from segmentation is used to locate the ROI;” “[T]he ROI is used for a different type of imaging or scanning, such as color flow. The ROI-based scanning may likewise be started without user initiation given the scanner placed ROI”; and “[T]he ROI or other location (e.g., Doppler gate position) is maintained on the anatomical landmarks based on repeating the segmentation for subsequent frames of scan data” see ¶ [0071], [0072]).
It appears that Rao may be silent to explicitly teaching of an anatomy selections. However, it should be appreciated that Rao does teach the “steps may be automated” such that “the user does not have to activate the display of the list,” (see Rao ¶ [0075]); however, Rao does teach that “a user input is provided for adjustment of automated placement and/or for configuring the ultrasound system 10 for user controlled workflow steps,” (see Rao ¶ [0083]). In other words, Rao teaches that a user input is available for manual actions. Thus, one of ordinary skill would understand that when the step is not automated, i.e. manual or user controlled as taught by Rao, that the user will “have to activate the display of the list” by a user interface interaction. It should also be appreciated that Rao teaches that said “steps may include placement of an ROI or magnification box (e.g., Res box) around pathology,” i.e. anatomy selection options, and “measurements to measure the pathology” corresponding to the “list of measurements” taught by Rao in ¶ [0075]. Thus, one of ordinary skill in the art would understand user controlled workflow steps to include a list of ROI placement, i.e. anatomy selection options, such that selecting from said list amounts a user input element.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao’s list of measurements to incorporate options for ROI, i.e. anatomy selection options. Doing so would amount to simple substitution of one known element for another to obtain the predictable result of non-automated steps such as showing a list of options for placement of an ROI and a user interface element; or merely through routine optimization; and/or would amount to routine optimization because it would be obvious to conflate the various steps to involving only a change in the user interface.

Claim 2 recites:
wherein classifying and assigning occur in real- time with the scanning (Rao discloses “[D]uring the live scan, the object detection is performed in real-time. To assist with workflow, the detection occurs in real-time with the continuous scanning. The detection of act 30 in real-time with the scanning of act 26 provides for solutions for workflow enhancement during live scan or during a given ultrasound examination of a patient,” see ¶ [0031]).

Claim 3 recites:
wherein classifying comprises identifying a view represented by the image (Rao discloses “the user may have selected a preset for cardiac system imaging, and then the image processor alters the presets to be for imaging a particular identified artery, heart chamber, and/or valve,” (emphasis added) see ¶ [0066])

Claim 5 discloses:
wherein classifying comprises classifying by application of a machine-learned model (“[I]dentify object with Machine-learnt Classifier,” see ¶ [0031] & FIG. 1, element 30,32).

Claim 6 recites:
wherein assigning comprises assigning an anatomy list as the anatomy selection options for anatomy of the content of the image (Rao discloses “[D]ifferent objects are tinted differently or a given object is tinted where others are not. A marker, line, box, or other graphics may be used to show segmentation… [T]he user may confirm proper placement, measurement or other information as part of the step,” see ¶ [0079]-[0080]), and wherein placing comprises placing the region of interest for 21the flow imaging by cycling through the anatomy list in response to use of the user input element (Rao discloses “[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” and “[T]he user may confirm proper placement, measurement or other information as part of the step,” and “ROI or measurement designator is placed on an image and ROI scanning or measurement performed after segmentation,” see ¶ [0075], [0080], [0064], respectively).

Claim 7 recites:
wherein assigning comprises assigning an anatomy list as the anatomy selection options for anatomy of the content of the image (Rao discloses “[D]ifferent objects are tinted differently or a given object is tinted where others are not. A marker, line, box, or other graphics may be used to show segmentation… [T]he user may confirm proper placement, measurement or other information as part of the step,” see ¶ [0079]-[0080]), and wherein placing comprises placing the Doppler gate for the flow imaging by cycling through the anatomy list in response to use of the user input element (Rao discloses “[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” and “[T]he user may confirm proper placement, measurement or other information as part of the step,” and “ROI or measurement designator is placed on an image and ROI scanning or measurement performed after segmentation,” see ¶ [0075], [0080], [0064], respectively).

Claim 8 recites:
wherein assigning comprises assigning an anatomy list as the anatomy selection options for anatomy of the content of the image (Rao discloses “[D]ifferent objects are tinted differently or a given object is tinted where others are not. A marker, line, box, or other graphics may be used to show segmentation… [T]he user may confirm proper placement, measurement or other information as part of the step,” see ¶ [0079]-[0080]), and wherein placing comprises placing the Doppler gate or the region of interest based on selection for the region of interest or the Doppler gate, respectively, using the anatomy selection options (Rao discloses “[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” and “[T]he user may confirm proper placement, measurement or other information as part of the step,” and “ROI or measurement designator is placed on an image and ROI scanning or measurement performed after segmentation,” see ¶ [0075], [0080], [0064], respectively).

Claim 9 recites:
further comprising detecting locations of features of the content, and wherein assigning comprises including the locations of the features in the anatomy selection options (“[T]he ROI or other location (e.g., Doppler gate position) is maintained on the anatomical landmarks based on repeating the segmentation for subsequent frames of scan data” see ¶ [0071], [0072]).

Claim 11 recites:
further comprising repeating the classifying and assigning in response to use of the user input element (Rao discloses “[D]ifferent objects are tinted differently or a given object is tinted where others are not… [T]he user may confirm proper placement, measurement or other information as part of the step, but user initial placement or entry for measurement may be avoided,” see ¶ [0079]-[0080]).

Claim 12 discloses:
wherein the anatomy selection options assigned to the user input element vary with variance in the content as classified (“[D]ifferent objects are tinted differently or a given object is tinted where others are not… [T]he user may confirm proper placement, measurement or other information as part of the step, but user initial placement or entry for measurement may be avoided,” see ¶ [0079]-[0080]).

Claim 13 recites:
wherein assigning anatomy selection options to a user input element of the user interface comprises a graphical 22representation of the anatomy selection options assigned based on the classified content (“[A]ny annotation may be included in a workflow, such as labeling the image with identification of the anatomy, showing segmentation (e.g., highlighting the object in color or different objects in different colors, extracting the object, or showing a boundary trace), and/or indicating a value of a measurement. The annotation is alphanumeric text and/or another graphic. The annotation is added to a displayed image based on the identification and/or location without the user having to add the annotation. The annotation may be positioned based on the location of the object,” ¶ [0069]).

Claim 15 recites:
A method for a classification-dependent user interface in ultrasound imaging with an ultrasound scanner (Rao teaches of an “ultrasound scanner or image processor implements a next act in the workflow based on the segmentation and/or classification of the object;” see ¶ [0064]), the method comprising:
scanning, by the ultrasound scanner, a cardiac region of a patient (Rao teaches “the ultrasound scanner scans an internal region of a patient with an ultrasound transducer,” and “the user may have selected a preset for cardiac system imaging, and then the image processor alters the presets to be for imaging a particular identified artery, heart chamber, and/or valve,” see ¶ [0022] & FIG. 1, element 26; ¶ [0066]); 
identifying, by the ultrasound scanner, a cardiac view in an image from the scanning (“the image processor alters the presets to be for imaging a particular identified artery, heart chamber, and/or valve,” see ¶ [0066] & FIGS. 2A, 2B, 5A, 5B);
assigning a list of anatomical locations (Act 38, see ¶ [0064]-[0075], encompasses “showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0074]-[0075]) of the identified cardiac view (the ROI placed at the identified anatomy of interest, see Rao ¶ [0071]) to a single user input of the ultrasound scanner (the act of the user selecting from or interacting with the list corresponds to the single user input);
selecting one of the anatomical locations in response to operation of the single user input (“showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0075]; the act of the user selecting from or interacting with the list corresponds to the single user input); and
flow imaging at the selected one of the anatomical locations (Rao discloses “placement of an ROI… to measure… flow,” see ¶ [0074]).

Claim 17 recites:
wherein selecting comprises selecting for a Doppler gate or a flow region of interest (Rao discloses “[T]he positions, boundary, and/or size of the object from segmentation is used to locate the ROI;” “[T]he ROI is used for a different type of imaging or scanning, such as color flow. The ROI-based scanning may likewise be started without user initiation given the scanner placed ROI”; and “[T]he ROI or other location (e.g., Doppler gate position) is maintained on the anatomical landmarks based on repeating the segmentation for subsequent frames of scan data” see ¶ [0071], [0072]), and
wherein flow imaging comprises spectral Doppler or color Doppler imaging for the Doppler gate or the flow region of interest, respectively (Rao discloses “Any type of ultrasound scanning and corresponding images may be generated, such as B-mode, flow or color mode (e.g., Doppler velocity or power), contrast agent, harmonic, pulsed wave Doppler (i.e., spectral Doppler), M-mode, Doppler tissue (i.e., tissue motion), or other ultrasound imaging mode representing acoustic interaction with the patient. The different modes detect different types of information, such as intensity of acoustic return (e.g., B-mode and M-mode) or velocity (e.g., flow mode or Doppler tissue),” see ¶ [0023]).

Claim 18 recites:
A system for an image classification-dependent user interface in ultrasound imaging (Rao discloses “ultrasound scanner or image processor implements a next act in the workflow based on the segmentation and/or classification of the object;” see ¶ [0064]),
an image processor (Rao discloses “[A]n image processor of the ultrasound imaging system applies computer-assisted detection to identify and/or segment an object and implements acts in the examination workflow in response to the identification and/or segmentation,” see ¶ [0019]) configured to 
classify anatomy represented in ultrasound data (Rao discloses “[I]dentify object with Machine-learnt Classifier,” see Rao ¶ [0031] & FIG. 1, element 30 ,32), 
alter behavior of a user interface component (list of measurements, see Rao ¶ [0075]) based on the classification of the anatomy (the list of measurements is based on an identified abnormality, i.e. anatomy; see Rao ¶ [0074]-[0075]) such that different classification provides for different behavior of the same user interface component (the displayed list of measurements to measure the pathology are characteristically based on the identified pathology/abnormality and, thus, would alter based on the different identified pathologies/abnormalities; see Rao ¶ [0074]-[0075]), and 
receive selection (user selects the measurement for the list via the user interface; see Rao ¶ [0075]); and 
an ultrasound system configured to image based on the selection Rao discloses “[T]he transducer and corresponding field of view is moved to locate the object of interest in a survey mode. Once the organ is located, the scanning continues. The type of scanning may change, depending on what is found in the region or due to examining different objects at different times. The workflow for the examination may call for different types of scanning or the same scanning for performing other acts, such as measurements. The repetition is continuous, such as scanning the field of view five, ten, twenty or more times a second,” see ¶ [0026]).
It appears that Rao may be silent to explicitly teaching of receiving a selection of an anatomy area. However, it should be appreciated that Rao does teach the “steps may be automated” such that “the user does not have to activate the display of the list,” (see Rao ¶ [0075]). Thus, one of ordinary skill would understand that when the step is not automated, i.e. manual as taught by Rao, that the user will “have to activate the display of the list” by a user interface interaction. It should also be appreciated that Rao teaches that said “steps may include placement of an ROI or magnification box (e.g., Res box) around pathology,” i.e. anatomy area, and the “measurements to measure the pathology” corresponding to the “list of measurements” taught by Rao in ¶ [0075]. One of ordinary skill in the art would understand that the list of measurements may also include a list of ROI placements, i.e. alterations, based on the teachings of Rao because they are mentioned as described as the branches of steps triggered by the classifier-based detection. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao’s list of measurements to incorporate options for ROI, i.e. anatomy selection options. Doing so would amount to simple substitution of one known element for another to obtain the predictable result of non-automated steps such as showing a list of options for placement of an ROI and a user interface element. 

Claim 20 recites:
wherein the image processor is configured to receive the selection as a region of interest for color Doppler or a Doppler gate for pulsed wave Doppler imaging (Rao discloses an image processor 24 configured to apply segmentation based on, see ¶ [0094] & FIG. 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Rao as applied to Claims 1 & 3 above, and further in view of Park et al. (U.S. PGPUB 2009/0088640 A1; hereinafter “Park”).
Modified Rao teaches all of the elements of Claim 1 as described above.  However, Rao may not teach identifying the view as one of apical four chamber, apical two chamber, parasternal long axis, and parasternal short axis.
Park teaches of a system 10 for classification of a view from echocardiographic data,” (see ¶ 0020]).  In particular, the system is capable “automatic Doppler gate localization in spectral Doppler echocardiography,” and that “[T]he Doppler gate is automatically placed in the optimal location as soon as the user enters the Spectral Doppler mode of imaging. In case of ambiguity for cardiac views where more than one valve is present, the user may select the desired valve through a button on the system console,”(see ¶ [0017], [0081]). Furthermore, Park teaches identifying the view as one of apical four chamber, apical two chamber, parasternal long axis, and parasternal short axis (“view options of at least apical four chamber view, apical five chamber view, apical three chamber view and apical two chamber view” and that “training and classification may include any number of views. In one example, the class includes A2C, A3C, A4C, and A5C. Short axis views may be included or used as alternatives,” (see ¶ [0056] & Claim 12).
Modified Rao and Park are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic imaging. More specifically, cardiac segmentation and automatic gating in echocardiography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teachings of Park to provide a diagnostic ultrasound imaging system with a user interface that portrays automatic Doppler gating in cardiac views. Doing so would provide a user interface that reduces ambiguity of cardiac views (see Park, ¶ [0081]).

Claims 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rao as applied to Claims 1, 15, & 18 above, and further in view of Villa et al. (U.S. PGPUB 2017/0300205 A1; hereinafter “Villa”).
	With regards to Claim 10, modified Rao discloses all of the elements of Claim 1 as described above. Furthermore, Rao discloses wherein imaging comprises imaging the flow at a currently selected one of the anatomy selection options (“[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0075]; however, such workflow steps may be user controlled, see Rao [0083]). While modified Rao teaches of placing the Doppler gate (see Rao ¶ [0071]-[0072]), modified Rao may not teach the following:
wherein the user input element comprises a button, and 
wherein selecting comprises cycling through the 
Villa teaches of a user interface that includes dynamically UI controls (see Villa Abstract) which includes a hover menu that maybe configured to automatically cycle through multiple commands and/or options (see Villa ¶ [0053]).  In particular, Villa teaches of wherein the user input element comprises a button (dynamic buttons, see Villa ¶ [0053]), and wherein selecting comprises cycling through the (the dynamic buttons rotate or cycle options from a single position of a touchscreen, i.e. the single position being the button, see Villa ¶ [0053]).
Rao and Villa are both considered to be analogous to the claimed invention because they are in the same field of user interface design. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rao to incorporate the teachings of Villa to provide a button for cycling through selection options in response to operating the button. Doing so would provide a hover menu “to allow safer and more comfortable use and access to buttons and commands,”(see Villa ¶ [0043]).

With regards to Claim 16, Rao discloses all of the elements of Claim 15 as described above. Furthermore, Rao discloses wherein imaging comprises imaging the flow at a currently selected one of the anatomy selection options (“[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0075]; however, such workflow steps may be user controlled, see Rao [0083]). While Rao does disclose assigning a list to a user interface element as describe with relation to Claim 1, modified Rao may be silent to assigning the list to a single button, and wherein selecting comprises cycling through the list in response to repetitive operation of the single button.
Villa teaches of assigning the list to a single button (the dynamic buttons rotate or cycle options, list,  from a single position of a touchscreen, i.e. the single position being the button, see Villa ¶ [0053]), and wherein selecting comprises cycling through the (the dynamic buttons rotate or cycle options from a single position of a touchscreen, i.e. the single position being the button, see Villa ¶ [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rao to incorporate the teachings of Villa to provide a button for cycling through selection options in response to repetitive operation of the button. Doing so would provide a hover menu “to allow safer and more comfortable use and access to buttons and commands,”(see Villa ¶ [0043]).

With regard to Claim 19, modified Rao discloses all of the element of Claim 18 as described above.  More specifically, Rao discloses wherein the user interface component comprises a user interface where the behavior comprises a list of anatomical regions of the anatomy (“[P]arts of steps may be automated, such as showing a list of measurements that could be performed on the user interface for selection by the user,” see ¶ [0074]-[0075]; wherein the manual step of presenting the list as a list of anatomical regions would have been obvious in view of the branching steps of Act 38 as described with relation to Claims 1 & 10 above), the anatomy area comprising one of the anatomical regions where the list is based on the classification and operation of the user interface (“steps may include placement of an ROI” with “[D]ifferent objects are tinted differently or a given object is tinted where others are not. A marker, line, box, or other graphics may be used to show segmentation” such as an “artery, heart chamber, and/or valve,”  see Rao ¶ [0074], [0079], [0066], respectively; i.e. the various adjustments (shape, size, color, line, etc.) to the ROI amount to the list).  However, Rao may not teach of a single button and operation of the single button cycling through the list.
Villa teaches of assigning the list to a single button (the dynamic buttons rotate or cycle options, list, from a single position of a touchscreen, i.e. the single position being the button, see Villa ¶ [0053]), and operation of the single button cycling through the list (the dynamic buttons rotate or cycle options from a single position of a touchscreen, i.e. the single position being the button, see Villa ¶ [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rao to incorporate the teachings of Villa to provide a button for cycling through selection options in response to the operation of the button. Doing so would provide a hover menu “to allow safer and more comfortable use and access to buttons and commands,” (see Villa ¶ [0043]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Rao as applied to claim 1 above, and further in view of Lalena et al. (U.S. PGPUB 2018/0055485 A1; hereinafter “Lalena”).
With regards to Claim 14, modified Rao teaches all of the elements of Claim 1 as described above; however, modified Rao may not teach: wherein the user input element comprises a voice activation term, and wherein assigning comprises assigning the anatomy selection options to the voice activation term.
	Lalena does teaches of voice recognition input (see ¶ [0098]).
Modified Rao and Lalena are both considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rao to incorporate the teachings of Lalena to provide a diagnostic ultrasound imaging system with voice recognition input. Doing so would provide a user interface that allows a user to select an option from a list of options without the use of their if they are occupied and/or to maintain sterile environment.

Response to Amendment
The rejection under 35 U.S.C. 112(b) has been withdrawn in light of the amendment of 13 October 2022.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive.
With regards to Claim 1, Applicant contends that “Rao does not teach or suggest use of image content as classified to give user selection options. Accordingly, Rao does not and cannot teach or suggest a user input for selection of a user selection option.” The Office respectfully disagrees. Rao teaches that the previously cited “a machine-learnt classifier is configured to identify the one or more objects as organs and/or abnormalities,” (see Rao ¶ [0095]), and “[T]he user or image processor may select the workflow, such as selecting based on classification… For example, a ROI… is placed on an image,” (emphasis added) (see Rao ¶ [0064]). Namely, the user is presented with a plurality workflow options based on the classified organ and/or abnormality and selects the appropriate workflow, i.e. an user input for selection of a user selection option.
Further, Applicant contends “Rao does not and cannot teach or suggest a "user input selecting an anatomy using the anatomy selection options as assigned based on the classified content[,]" as recited by claim 1” because:
“Rao does not present options, but instead presents a sequence of steps to be performed given classification of an abnormality”; 
“there are no anatomy selection options presented based on the classified content”; and
“Rao is silent as to the content as classified being used to provide options on the user interface for selection of different anatomy.”
The Office respectfully disagrees. As stated above, Rao does present the user with a plurality of workflow options, those options are based on a machine-learnt classifier, and “selection of different anatomy” is not a recited claim limitation.
	Further, Applicant contends that “Rao does not teach or suggest selection of different anatomy, as required by claim 1. The ROI is for the detected abnormality.” Firstly, claim 1 does not recite “selection of different anatomy,” thus the point is moot. Secondly, as noted above, the machine learnt classifier is capable of classifying organs. Furthermore, under broadest reasonable interpretation, an abnormality is still an anatomical structure and, therefore, meets the claimed limitation.
	Further, Applicant contends that “Rao does not present anatomy options, but instead presents a sequence of steps to be performed given classification of an abnormality” and “Rao does not teach or suggest anatomy selection options for selection of different anatomy presented on the UI based on the classified content.” The Office respectfully disagrees. As stated above, claim 1 does not recite “selection of different anatomy presented on the UI based on the classified content,” thus the point is moot. Furthermore, Rao does present anatomy options as described above in duplicate.
With regards to Claim 15, Applicant contends that “Rao fails to teach or suggest assigning a list of anatomical locations to an identified (e.g., classified) view and selection of an anatomical location.” The Office respectfully disagrees. As stated with regards to Claim 1, Rao teaches that the user is presented with a plurality workflow options based on the classified organ and/or abnormality, i.e. assigning a list of anatomical locations, and selects the appropriate workflow, i.e. a user input for selection of an anatomical location.
With regards to Claim 18, Applicant contends that “Rao fails to teach or suggest selection of an anatomy area.” The Office respectfully disagrees. As stated with regards to Claim 1, Rao teaches that the user is presented with a plurality workflow options based on the classified organ and/or abnormality, i.e. assigning a list of anatomical locations, and selects the appropriate workflow, i.e. selection of an anatomical location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokulin et al. (US PGPUB 20170086780) teaches of an ultrasound system with a user interface for selecting a multi-gated Doppler gate for measuring cardiac output based on classified ROIs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793